Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102 as being anticipated by Liu US 20190149270
1. A method for use in a network node of signaling listen-before-talk (LBT) parameters, the method comprising:
receiving a first burst of uplink subframes from a user equipment (UE) after a first LBT procedure, each subframe of the first burst of uplink subframes associated with one or more transport blocks (Liu: [0064] - At 301, the eNB attempts to detect the starting subframe, R1 and to decode at least one transport block (TB) contained therein), and each transport block associated with a hybrid automatic repeat request (HARQ) process identifier (Liu: [0067] - HARQ process P);
determining a set of transport blocks in the first burst of uplink subframes that were not received successfully by the network node (Liu: [0020, 0057, 0061-0067] - the base station detects a subframe (other than the starting subframe) and this is the first subframe that it has detected but no transport block in this first detected subframe is successfully decoded (due to a collision)); and
(Liu: [0037, 0063-0067, claim 16] - If no transport block was successfully decoded from R1, then at 305, the eNB attempts to detect another subframe, R2. If no subframe was detected i.e R2 does not exist, then the uplink contention window size at the eNB side remains unchanged, at 306. At 307 the eNB either includes all HARQ processes which were scheduled in subframes from R1 to X-4 (inclusive) in the next uplink grant message in the same subframe or includes the same signalling as given in step 206 of FIG. 2).

2. The method of Claim 1,  wherein determining the set of transport blocks in the first burst of uplink subframes that were not received successfully by the network node comprises: determining a reference subframe based on the last subframe before a received subframe in which at least one transport block was received successfully; and wherein the set of transport blocks includes the transport blocks in the reference subframe that were not received successfully (Liu: [0015, 0020-0022, 0031-0032, 0057-0058], Fig. 3).

3. The method of Claim 2, wherein determining the reference subframe comprises determining the first transmitted subframe of the first burst of uplink subframes for which the HARQ process identifier associated with the first subframe of the first burst of uplink subframes is also found in the second burst of uplink subframes (Liu: [0040], Fig. 3, unit 303, 307, 311, 314, 316). 

4. The method of Claim 1, wherein transmission of the first burst ended more than a threshold time prior to determining the reference subframe (Liu: [0040]).

5. The method of Claim 4, wherein the threshold time is 4 ms (Liu: [0040]).

6. The method of Claim 2, wherein the reference subframe is associated with a plurality of HARQ process identifiers (Liu: [0040, 0061-0067]). 

Regarding claims 7-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “network node” the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.






Response to Arguments
           Applicant's arguments filed on 02/02/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           According to amended claim 1, scheduling the UE with a second burst of uplink subframes using all the HARQ process identifiers associated with the transport blocks in the determined set of transport blocks. Such a distinction is not disclosed in Liu.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0020, 0057, 0061-0067, 0037, 0063-0067, claim 16]) of Liu, for example: the base station detects a subframe (other than the starting subframe) and this is the first subframe that it has detected but no transport block TB in this first detected subframe is successfully decoded (due to a collision) (herein it’s considered same as determined set of transport blocks).
Furthermore, the Examiner would like to draw attention to ([0020, 0057, 0061-0067, 0037, 0063-0067, claim 16]) of Liu, for example If no transport block (i.e., none TB) was successfully decoded from R1, then at 305, the eNB attempts to detect another subframe, R2. If no subframe was detected i.e R2 does not exist (i.e., the determined transport blocks), then the uplink contention window size at the eNB side remains unchanged, at 306. At 307 the eNB either includes all HARQ processes which were scheduled (i.e., the determined transport blocks) in subframes from R1 to X-4 (inclusive) in the next uplink grant message in the same subframe or includes the same signaling as given in step 206 of FIG. 2 (herein considered same as the scheduling the UE with a second burst of uplink subframes using all the HARQ process identifiers associated with the transport blocks in the determined set of transport blocks).
Please note: the Applicant claim limitation does not disclose any specific with regard to the number of the successfully/unsuccessfully HARQ process or transport block (TB) as whether it receives one, two or none is missing. Thus, the Liu teaches that “If no (i.e., none) transport block was successfully decoded from R1(i.e., herein referred to the determined TB)…, the eNB either includes all (i.e., missing TB) HARQ processes which were scheduled in subframes from R1 to X-4 (inclusive) in the next uplink grant message in the same subframe or includes the same signaling as given in step 206 of FIG. 2.
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415